

EXHIBIT 10.2.5
 

--------------------------------------------------------------------------------


CHARMING SHOPPES, INC.


2003 Non-Employee Directors Compensation Plan
Amended and Restated Effective January 1, 2005
 

--------------------------------------------------------------------------------

 
1. Purpose and Scope of the Plan.


(a) Purpose. The purpose of this 2003 Non-Employee Directors Compensation Plan
(the "Plan") of Charming Shoppes, Inc. (the "Company") is to advance the
interests of the Company and its shareholders by providing for fair and adequate
equity compensation of non-employee directors and an opportunity for deferral of
compensation in order to attract and retain high quality persons to serve as
directors and to enable such persons to increase their proprietary interest in
the Company. In furtherance of this purpose, the Plan provides for grants of
Options, Stock Appreciation Rights, Restricted Stock Units, and/or Restricted
Stock, and the opportunity for a director to elect deferred and alter-na-tive
forms of compen-sation in lieu of cash fees for service as a director, including
Deferred Shares and deferred cash.


(b) Effect of Amendment and Restatement of the Plan. The Company hereby amends
and restates the Plan, effective January 1, 2005 (the "Effective Date"). The
Plan was initially adopted on August 21, 1996 and was subsequently amended and
restated on several occasions. Non-employee director compensation before the
Effective Date was governed by the Plan and other policies of the Company then
in effect. 


(c) Grandfathered Accounts. This January 1, 2005 amendment and restatement shall
not affect Grandfathered Accounts (as defined below), which shall continue to be
subject to, and governed by, the terms and conditions of the Plan as in effect
on December 31, 2004, as set forth on the attached Exhibit A (Charming Shoppes,
Inc. 2003 Non-Employee Directors Compensation Plan).


(d) Relation of Plan to Other Director Compensation. The amount, timing, and
other terms of cash compensation that may be paid by the Company to non-employee
directors are not governed by this Plan, except to the extent that opportunities
for deferral of cash compensation otherwise payable to a director, or receipt of
such cash compensation in alternative forms, may be made available to a director
under this Plan. In addition, adoption of the Plan does not limit the authority
of the Board of Directors in adopting other compensation programs in which
directors may participate.


2. Definitions. In addition to the terms defined in Section 1, the following
terms shall be defined as set forth below:


(a) "Account" means the account established and maintained by the Company for
RSUs granted under Section 6 and Deferred Shares and deferred cash credited
under Section 8. A subaccount for RSUs and a subaccount for such Deferred Shares
and deferred cash may be designated within the Account. The Account and RSUs,
Deferred Shares and deferred cash credited to the Account will be maintained
solely as bookkeeping entries by the Company to evidence unfunded obligations of
the Company.


(b) "Administrator" means the individual or committee specified in Section 3(b)
to whom the Board has delegated authority to administer the Plan.


(c) "Beneficiary" means the person(s) or trust(s) which have been designated by
a Participant in his or her most recent written beneficiary designation filed
with the Administrator to receive the benefits specified under the Plan upon
such Participant's death. If, upon a Participant's death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person(s) or trust(s) entitled by will or the laws of descent and
distribution to receive such benefits.


(d) "Board" means the Board of Directors of the Company. The Board may delegate
its functions to a committee of the Board as specified under Section 3(a), in
which case references to the Board shall be deemed to include such committee.


(e) "Change in Control" and related terms are defined in Section 12.


(f) "Code" means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.


(g) "Deferred Shares" means a Share Unit credited to a Participant's Account
under Section 8 as a result of deferral of cash fees.
 
(h) "Director Compensation" means annual retainer fees payable to a director in
his or her capacity as such for service on the Board and service as chairman of
any Board committee, and any other fees payable to a director in his or her
capacity as such for attending meetings and other service on the Board and Board
committees; provided, however, that the Administrator may determine that
specific fees will not be deemed Director Compensation. Reimbursement of
expenses does not constitute Director Compensation.


(i) "Disability" means a Participant's termination of service as a director of
the Company due to a physical or mental incapacity of long duration which
renders the Participant unable to perform the duties of a director of the
Company.


(j) "Exchange Act" means the Securities Exchange Act of 1934, as amended,
including rules thereunder and successor provisions and rules thereto.


(k) "Grandfathered Account" means that portion of a Participant's Account that
was earned and vested as of December 31, 2004, and shall include earnings
(including dividends paid in accordance with Section 13(b) and dividends and
dividend equivalents paid in accordance with Section 9(a)) credited to such
amount under the terms of the Plan. All Grandfathered Accounts shall be
calculated in accordance with Section 409A of the Code. The Company shall
maintain a separate record of Grandfathered Accounts.


(l) "Fair Market Value" means, with respect to Shares, the fair market value of
such Shares determined by such methods or procedures as shall be established
from time to time by the Board. Unless otherwise determined by the Board, the
Fair Market Value of a Share as of any given date means the closing sale price
of a Share reported on the Nasdaq National Market (or, if Shares are then
principally traded on a national securities exchange, in the reported "composite
transactions" for such exchange) for such date, or, if no Shares were traded on
that date, on the next preceding day on which there was such a trade.


(m) “Mandatory Retirement” means the termination of a director's service in
accordance with any mandatory retirement policy adopted by the Board of
Directors and then in effect.


(n) "Option" means the right, granted to a Participant under Section 7, to
purchase a specified number of Shares at the specified exercise price for a
specified period of time under the Plan. All Options will be non-qualified stock
options.


(o) "Participant" means any person who has been granted an Option which remains
outstanding, has RSUs, Deferred Shares or deferred cash credited to his or her
Account, or has elected to defer receipt of Director Compensation in the form of
Deferred Shares or deferred cash under the Plan.


(p) "Plan Year" means, with respect to a Participant, the period commencing at
the time of election of the director at an annual meeting of shareholders (or
the election of a class of directors if the Company then has a classified Board
of Directors), or the director's initial appointment to the Board if not at an
annual meeting of shareholders, and continuing until the close of business of
the day preceding the next annual meeting of shareholders.


(q) "Restricted Stock" means Shares granted under Section 6, subject to a risk
of forfeiture and restrictions on transfer for a specified period.


(r) "RSU" or "Restricted Share Unit" means a Share Unit credited to a
Participant's Account as a grant under Section 6, which is subject to a risk of
forfeiture for a specified period.


(s) "Shares" means shares of common stock of the Company and such other
securities as may be substituted or resubstituted for Shares pursuant to Section
13(b).


(t) "Share Unit" means a right to receive, at a specified settlement date,
delivery of one Share, subject to the terms and conditions of the Plan. Share
Units in the form of RSUs shall be subject to a risk of forfeiture, but Share
Units in the form of Deferred Shares will be at all times non-forfeitable.


(u) "Stock Appreciation Right" or "SAR" means the right, granted to the
Participant under Section 7, to receive, upon exercise thereof, the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the SAR as determined by the Board at the time of grant.


(v) "Valuation Date" shall mean the close of business on the last business day
of each calendar quarter and, in the case of any final distribution of deferred
cash from a Participant's Account, the day as of which such distribution is
made; provided, however, that the Administrator may specify a different
Valuation Date in order to coordinate the Participant's deferred cash balance
with any actual investment by which the deferred cash balance is to be measured.


3. Administration. 


(a) Authority. Both the Board and the Administrator (subject to the ability of
the Board to restrict the Administrator) shall administer the Plan in accordance
with its terms, and shall have all powers necessary to accomplish such purpose,
including the power and authority to construe and interpret the Plan, to define
the terms used herein, to prescribe, amend and rescind rules and regulations,
agreements, forms, and notices relating to the administration of the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board may delegate any or all of its functions to a committee
of the Board, provided that the Board shall approve the form and amount of
compensation to directors under any provision of the Plan. The Administrator may
perform any function of the Board under the Plan, except for establishing the
form and amount of compensation under any provision, adopting material
amendments to the Plan under Section 13(e), and any other function from time to
time specifically reserved by the Board to itself. Any actions of the Board or
the Administrator with respect to the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, except that any action of the
Administrator will not be binding on the Board. The Board and Administrator may
each appoint agents and delegate thereto powers and duties under the Plan,
except as otherwise limited by the Plan.


(b) Administrator. The Administrator shall be the Executive Vice President,
General Counsel and Secretary of the Company, or, if that officer is
unavailable, the Executive Vice President, Chief Financial Officer, or, if that
officer is unavailable, the Executive Vice President and Director of Human
Resources; provided, however, that the Board may designate a different
individual or committee to serve as Administrator. In any case in which a
director is a member of the Administrator, such director shall not act on or
decide any matter relating solely to himself or herself or any of his or her
rights or benefits under the Plan. No bond or other security need be required of
the Administrator or any member thereof in any jurisdiction.


(c) Limitation of Liability. Each member of the Board and the Administrator
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company or any subsidiary, the Company's independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Board or the Administrator, nor any person to whom
ministerial duties under the Plan have been delegated, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and any such person shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.


4. Shares Available Under the Plan. Subject to adjustment as provided in Section
13(b), the total number of Shares reserved and available for delivery under the
Plan for awards granted on or after June 26, 2003 shall be 600,000; provided
however, that, in no event may more than 50% of such Shares be delivered in
connection with "full-value Awards." For this purpose, "full-value Awards" means
awards other than Options or SARs for which a Participant does not pay or
surrender rights to payment equal to at least the Fair Market Value of the award
determined at the date of grant. Shares subject to and to be delivered in
connection with awards granted before June 26, 2003 which remain outstanding at
that date shall be drawn from the shares reserved and available under the Plan
at the time of grant. The Shares delivered under the Plan may consist, in whole
or in part, of authorized and unissued Shares or treasury Shares. For purposes
of this Section 4, Shares subject to an award under the Plan (including an award
granted before June 26, 2003) that is canceled, expired, forfeited, settled in
cash, or otherwise terminated without a delivery of Shares to the Participant,
including the number of Shares withheld or surrendered in payment of any
exercise or purchase price of an award and including the number of Shares
subject to an award but not delivered upon exercise or settlement of the award,
will become available for awards under the Plan.


5. Eligibility. Each non-employee director of the Company may participate in the
Plan, subject to the terms hereof. No person other than those specified in this
Section 5 will be eligible to participate in the Plan. The Administrator will
notify each person of his or her eligibility to participate in an elective
feature of the Plan not later than 15 days prior to any deadline for filing an
election form.


6. Grants of Restricted Stock or RSUs. Restricted Stock and/or RSUs shall be
granted to non-employee directors in accordance with policies established from
time to time by the Board specifying the directors or classes of directors to be
granted such awards, the number of shares of Restricted Stock or RSUs to be
granted, and the time or times at which such awards shall be granted. An award
granted under this Section 6 shall become vested and non-forfeitable at such
dates as may be specified by the Board, and shall have such other terms as may
be established by the Board.


(a) Initial Grant Policy -- One-Time Grant Upon First Election as a Non-Employee
Director. The initial policy with respect to newly appointed or elected
non-employee directors under this Section 6, effective as of the Effective Date
and continuing until modified or revoked by the Board, shall be as follows:



 
(i)
Award Type and Amount. 10,000 Shares of Restricted Stock shall be automatically
granted to each non-employee director upon the initial election or appointment
of the non-employee director, subject to adjustment as provided in Section
13(b). No grants under this Section 6(a) are authorized to directors initially
elected or appointed prior to the Effective Date.




 
(ii)
Vesting and Forfeiture Terms. One-third of the number of Shares of Restricted
Stock shall vest and become non-forfeitable at the close of business on June 1
of each of the three calendar years following the date of grant of such award,
rounded to the nearest number of whole Shares, subject to the following:




 
(A)
In the event of a Change in Control or termination of the Participant's service
as a director due to death or Disability, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full.




 
(B)
In the event of termination of the Participant's service as a director due to
Mandatory Retirement by the Participant, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable as to that number
of Shares of Restricted Stock as would have vested and become non-forfeitable if
the Participant had continued to serve as a director through the anticipated
date of the next annual meeting of shareholders.




   
Unless otherwise determined by the Board, an award of Restricted Stock that has
not vested at or before the time of termination of the Participant's service as
a director (this would include all unvested Restricted Stock in the event of a
director's removal from service) will cease to vest and will be forfeited upon
such termination.



(b) Initial Grant Policy -- Annual Grant to a Non-Employee Director. The initial
policy with respect to annual grants of RSUs under this Section 6, effective as
of the Effective Date and continuing until modified or revoked by the Board,
shall be as follows:



 
(i)
Award Type and Amount. At the date of an annual meeting of shareholders at which
a director is elected or reelected as a member of the Board (or at which members
of another class of directors are elected or reelected, if the Company then has
a classified Board), 7,500 RSUs shall be automatically granted to each
non-employee director eligible to participate in the Plan at the close of
business on that date. If a non-employee director is initially elected or
appointed at a date that does not coincide with the date of an annual meeting
and does not fall on or between June 1 and the date of that year's annual
meeting, if he or she is eligible to participate in the Plan at that date, he or
she will be automatically granted the number of RSUs equal to 7,500 multiplied
by a fraction the numerator of which is the number of days from the date of
grant to the anniversary of the most recent annual meeting and the denominator
of which is 365 (rounded to the nearest whole share). The number of Shares to be
subject to a grant of RSUs under this policy will be subject to adjustment as
provided in Section 13(b).




 
(ii)
Vesting and Forfeiture Terms. Such award shall become vested and non-forfeitable
as to all RSUs at the close of business on the June 1 following the date of
grant, subject to the following:




 
(A)
In the event of a Change in Control or termination of the Participant's service
as a director due to death or Disability, the award, if not previously vested or
forfeited, shall immediately vest and become non-forfeitable in full.




 
(B)
In the event of termination of the Participant's service as a director due to a
voluntary termination of service or Mandatory Retirement by the Participant, the
award, if --not previously vested or forfeited, shall immediately vest and
become non-forfeitable as to that number of RSUs equal to the total number of
RSUs multiplied by a fraction the numerator of which is the number of days from
the date of grant to the date of termination of service and the denominator of
which is the number of days from the date of grant until the June 1 following
the date of grant of such award (such fraction in no event will exceed one).



Unless otherwise determined by the Board, an award of RSUs that has not vested
at or before the time of termination of the Participant's service as a director
(this would include all unvested RSUs in the event of a director's removal from
service) as provided herein will cease to vest and will be forfeited upon such
termination.


(c) Dividends and Dividend Equivalents. Unless otherwise determined by the
Board, cash dividends on Restricted Stock which are not large, special and
non-recurring and which are paid prior to the lapse of the risk of forfeiture on
such Restricted Stock shall be paid to the Participant when paid to the
Company's shareholders. Other dividends will be payable or not payable and
subject to adjustment to the Restricted Stock in accordance with Section 13(b).
Dividend Equivalents will be credited on RSUs in accordance with Section 9(a),
with the resulting additional RSUs subject to the same terms, including risk of
forfeiture, as the RSUs on which the dividend equivalent was paid; provided,
however, that such dividend equivalents may instead be paid in cash, subject to
such terms as the Administrator may determine, if reinvestment of dividends is
determined by the Administrator to be administratively burdensome.
 
(d) Other Restricted Stock Terms. Restricted Stock shall be nontransferable by
the Participant at any time that the award remains subject to a risk of
forfeiture. Restricted Stock granted under the Plan may be evidenced in such
manner as the Administrator shall determine. Unless otherwise determined by the
Administrator, if certificates representing Restricted Stock are registered in
the name of the Participant, such certificates shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, the Company shall retain physical possession of the
certificate, and the Participant shall have delivered a stock power to the
Company, endorsed in blank, relating to the Restricted Stock. Upon the lapse of
restrictions on Restricted Stock, the Share certificate shall be released by the
Company to the Participant with any legend relating to such restrictions
removed.


(e) Settlement of RSUs. 


(i) General Rule. Except as provided in (ii) below, RSUs shall be settled at the
time the risk of forfeiture on such RSUs lapses.


(ii) Deferral Election. A director may elect to defer settlement of RSUs by
timely filing an election with the Company as provided below:



A.  
Timing of Elections. A deferral election must generally be made by the end of
the calendar year prior to the Plan Year in which the RSU is granted. However, a
Participant may make a deferral election with respect to an initial grant of
RSUs under Section 6(b) within 30 days of election or appointment to the Board,
or at such other time as is permitted under Section 409A of the Code.




B.  
Effect and Irrevocability of Elections. Elections relating to RSUs, other than
those subject to Section 9(c), shall become irrevocable at the beginning of the
calendar year in which the Plan Year to which they relate begins unless the
Administrator specifies a different time. Elections subject to Section 9(c)
shall become irrevocable in accordance with Section 9(c). The latest election
filed with the Administrator shall be deemed to supersede all prior inconsistent
elections that remain revocable at the time of filing of the latest election.




 
(iii)
Matters To Be Elected. The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 6. This election form may be included
in the document evidencing the grant of RSUs.




 
(iv)
Permitted Elections as to Settlement. Elections as to the time of settlement of
deferred RSUs shall conform to the terms of Section 9(c).

 
A validly deferred RSU will remain forfeitable until the risk of forfeiture
lapses. Thereafter, although it will still be referred to as an RSU for purposes
of the Plan, it will be non-forfeitable.


7. Grants of Options and SARs. Options and/or SARs shall be granted to
non-employee directors in accordance with policies established from time to time
by the Board specifying the directors or classes of directors to be granted such
awards, the number of shares to be subject to Options or SARs, and the time or
times at which such awards shall be granted, vested, exercisable, and expire,
and such other terms as may be established by the Board.


(a) Initial Grant Policy -- Annual Grant of Option to a Non-Employee Director.
The initial policy with respect to annual grants of Options under this Section
7, effective as of the Effective Date and continuing until modified or revoked
by the Board, shall be as follows:



 
(i)
Award Type and Amount. At the date of an annual meeting of shareholders at which
a director is elected or reelected as a member of the Board (or at which members
of another class of directors are elected or reelected, if the Company then has
a classified Board), an Option to purchase 7,500 Shares shall be automatically
granted to each non-employee director eligible to participate in the Plan at the
close of business on that date. If a non-employee director is initially elected
or appointed at a date that does not coincide with the date of an annual
meeting, if he or she is eligible to participate in the Plan at that date, he or
she will be automatically granted an Option to purchase the number of Shares
equal to 7,500 multiplied by a fraction the numerator of which is the number of
days from the date of grant to the anniversary of the most recent annual meeting
and the denominator of which is 365 (rounded to the nearest whole share). The
number of Shares to be subject to Options granted under this policy will be
subject to adjustment as provided in Section 13(b).




 
(ii)
Vesting and Forfeiture Terms. The Option shall vest and become exercisable in
full at the close of business on the June 1 following the date of grant of such
award, subject to the following:




 
(A)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable in full upon a Change in Control, upon the Participant's
death, or upon the termination of the Participant's service as a director due to
Disability.




 
(B)
If such Option has not previously vested or been forfeited, it shall vest and
become exercisable as to the "Pro Rata Shares" upon a termination of the
Participant's service as a director due to a voluntary termination of service
(i.e., excluding termination due to Disability or Mandatory Retirement). For
purposes of this Section 7(a)(ii), the "Pro Rata Shares" shall be the number of
Shares determined by multiplying (1) the number of Shares as to which the Option
would have vested and become exercisable if the Participant had continued to
serve as a director through the anticipated date of the next annual meeting of
shareholders by (2) a fraction the numerator of which is the number of days from
the date of the latest annual meeting of shareholders through the date of the
Participant's termination and the denominator of which is 365 (rounded up to the
next whole share).




 
(C)
Any portion of an Option that has not vested and become exercisable at the date
of a director's Mandatory Retirement shall remain outstanding and become
exercisable in accordance with the first sentence of this Section 7(a)(ii),
provided that such Option shall become exercisable in full upon a Change in
Control or the death of the director, and each such portion of the Option that
becomes exercisable after such Mandatory Retirement shall expire at the end of
the one-year period following the date it becomes exercisable as provided in
Section 7(a)(iii).



Except in the case of a Mandatory Retirement or as otherwise determined by the
Board, any portion of a Participant's Option that has not vested and become
exercisable at or before the time of termination of the Participant's service as
a director (this would include the entire unvested Option in the event of a
director's removal from service) as provided herein will cease to vest and will
be forfeited upon such termination.



 
(iii)
Option Term. The Option, to the extent not previously forfeited, shall expire at
the earlier of (i) ten years after the date of grant (or such earlier date as
may be specified by the Board prior to grant), or (ii) one year after the
Participant ceases to serve as a director of the Company for any reason except
that, in the case of a termination due to Mandatory Retirement, any portion of
the Option that becomes exercisable at a date following the Mandatory
Retirement, as provided in Section 7(a)(ii)(C), shall expire one year after the
date such portion vests and becomes exercisable. (Note: Portions of any Option
that were vested and exercisable at the date of Mandatory Retirement will expire
one year after such Mandatory Retirement, but in no event later than ten years
after the date of grant).

 
(b) Exercise Price and Grant Price. The exercise price per Share purchasable
under an Option will be equal to 100% of the Fair Market Value of a Share on the
date of grant of the Option. The grant price per Share subject to an SAR will be
equal to 100% of the Fair Market Value of a Share on the date of grant of the
SAR.


(c) Option and SAR Maximum Term. The maximum term of an Option or SAR granted
hereunder shall be ten years from the date of grant. 


(d) Payment of Exercise Price. The exercise price of an Option shall be paid to
the Company either in cash or by the surrender of Shares or the withholding of
Shares from those deliverable upon exercise of the Option, or any combination
thereof, or in such other lawful form or manner as may be established by the
Administrator; provided, however, that, unless otherwise determined by the
Administrator, Shares shall not be surrendered or withheld in payment of the
exercise price if such surrender or withholding would result in additional
accounting expense to the Company.


8. Deferral of Fees In Deferred Shares and Deferred Cash. Each director of the
Company who is eligible under Section 5 may elect, in accor-dance with Section
8(a), to defer receipt of Director Compensation in the form of Deferred Shares
under Section 8(b) or deferred cash un-der Section 8(c).


(a) Elections. A director shall elect to participate in the deferral feature
under this Section 8 and the terms of such participation by timely filing an
election with the Company as provided below:



 
(i)
Timing of Elections. A deferral election must generally be made by the end of
the calendar year prior to the Plan Year in which the Director Compensation will
be earned. However, a newly elected or appointed Participant may make a deferral
election with respect to Director's initial Director Compensation (earned after
the date of such election) within 30 days of election or appointment to the
Board, or at such other time as is permitted under Section 409A of the Code.




 
(ii)
Effect and Irrevocability of Elections. Elections shall be deemed continuing and
therefore applicable to Plan Years after the initial Plan Year covered by the
election, until the election is modified or superseded by the Participant.
Elections other than those subject to Section 9(c) shall become irrevocable at
the commencement of the calendar year which includes the first day of the Plan
Year to which an election relates. Elections relating to the time and manner of
settlement of an Account shall become irrevocable at the specified deadline for
the filing of such elections under Section 9(c) unless the Administrator
specifies a different time. The latest election filed with the Administrator
shall be deemed to supersede all prior inconsistent elections that remain
revocable at the time of filing of the latest election prior to the beginning of
a Plan Year or at such other date as may be specified by the Administrator,
provided that any date so specified shall ensure effective deferral of taxation
and otherwise comply with applicable laws.






 
(iii)
Matters To Be Elected. The Administrator will provide a form or forms of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 8 and Section 9.




 
(iv)
Time of Filing Elections. An election must be received by the Administrator
prior to the deadline specified by the Administrator. Under no circumstances may
a Participant defer compensation to which the Participant has attained, at the
time of deferral, a legally enforceable right to current receipt of such
compensation.



(b) Deferral of Director Compensation in the Form of Deferred Shares. If a
Participant has elected to defer receipt of a specified amount of Director
Compensation in the form of Deferred Shares, a number of Deferred Shares shall
be credited to the Participant's Account, as of the date such Director
Compensation otherwise would have been payable to the Participant but for such
election to defer, equal to (i) such amount otherwise payable divided by (ii)
the Fair Market Value of a Share at that date. Deferred Shares credited under
this Section 8(b) shall be subject to the terms and conditions of Deferred
Shares specified in Sections 9(a), 9(b), and 9(c). The right and interest of
each Participant in Deferred Shares credited to the Participant's Account under
this Section 8(b) at all times will be nonforfeitable.


(c) Deferral of Director Compensation in the Form of Deferred Cash. If a
Participant has elected to defer receipt of a specified amount of Director
Compensation in the form of deferred cash, an amount equal to such specified
amount shall be credited to the Participant's Account as of the date such
Director Compensation otherwise would have been payable to the Participant but
for such election to defer. Deferred cash credited to a Participant's Account
may be invested in such investment vehicles as may be designated from
time-to-time by the Board or a Board committee. The terms of any such investment
(including relating to timing, crediting of earnings and losses, and
reallocation among investment vehicles) shall be subject to such rules,
regulations and determinations as may be adopted by the Administrator. The
Company may link the earnings and losses under designated investment vehicles to
the returns of actual investments in such vehicles, which investments may be
made directly by the Company or through a rabbi trust or other intermediary;
provided, however, that the Participant shall have no rights with respect to any
specific assets that would cause the Participant to be other than an unsecured
creditor of the Company or to be otherwise in constructive receipt of any cash
or property. The right and interest of each Participant relating to deferred
cash credited to his or her Account at all times will be nonforfeitable.


(d) Cessation of Service as a Director. If any Director Compensation otherwise
subject to an election would be paid to a Participant after he or she has ceased
to serve as a director, such payment shall not be subject to deferral under this
Section 8, but shall instead be paid in accordance with the Company's regular
non-employee director compensation policies.


9. Other Terms of Accounts.


(a) Dividend Equivalents on Share Units. Dividend equivalents will be credited
on Share Units (i.e., RSUs and Deferred Shares) credited to a Participant's
Account as follows:



 
(i)
Cash and Non-Share Dividends. If the Company declares and pays a dividend on
Shares in the form of cash or property other than Shares, then a number of
additional Share Units shall be credited to a Participant's Account as of the
designated crediting date for such dividend equal to (i) the number of Share
Units credited to the Account as of the record date for such dividend,
multiplied by (ii) the amount of cash plus the Fair Market Value of any property
other than Shares actually paid as a dividend on each Share at such payment
date, divided by (iii) the Fair Market Value of a Share at such designated
crediting date.




 
(ii)
Share Dividends and Splits. If the Company declares and pays a dividend on
Shares in the form of additional Shares, or there occurs a forward split of
Shares, then a number of additional Share Units shall be credited to the
Participant's Account as of the payment date for such dividend or forward Share
split equal to (i) the number of Share Units credited to the Account as of the
record date for such dividend or split multiplied by (ii) the number of
additional Shares actually paid as a dividend or issued in such split in respect
of each Share.




 
(iii)
Designated Crediting Date. The Administrator may designate the crediting date
for dividend equivalents under Section 9(a)(i), which may be not earlier than
the dividend payment date and not later than six months after the dividend
payment date. No interest will be credited on cash amounts between the dividend
payment date and the designated crediting date.



(b) Reallocation of Accounts. A Participant shall have no right to have amounts
credited as cash in his or her Account reallocated or switched to Share Units in
such Account or amounts credited as Share Units in such Account reallocated or
switched to deferred cash in such Account, unless otherwise determined by the
Board. The foregoing notwithstanding, in the event of a Change in Control,
unless otherwise specifically elected by the Participant prior to the Change in
Control, the Participant's Share Unit balance in his or her Account shall be
automatically converted into deferred cash based on the Fair Market Value of
Shares as of the close of business on the day of the Change in Control (or, if
no Shares remain outstanding at that time, as of the close of business on the
day preceding the Change in Control). If and to the extent authorized under
Section 8(c), amounts of deferred cash may be reallocated among investment
alternatives made available for cash deferrals under the Plan.


(c) Elections as to Settlement. Each Participant, at the time the Participant
makes a deferral election under Section 6(e) or Section 8(a) shall file an
election with the Administrator specifying the time or times at which the
Participant's Account will be settled, following the Participant's termination
of service as a director of the Company, and whether distribution will be in a
single lump sum or in a number of annual installments not exceeding ten;
provided, however, that, if no valid election has been filed as to the time of
settlement of a Participant's Account or any portion thereof, such Account or
portion thereof shall be distributed in a single lump sum on the first business
day of the year following the year in which the Participant ceases to serve as a
director. If installments are elected, such installments must be annual
installments commencing not later than the first year following the year in
which the Participant ceases to serve as a director (on such annual installment
date as may be specified by the Administrator) and extending over a period not
to exceed ten years.



 
(i)
Matters Covered by Election. Subject to the terms of the Plan, the Administrator
shall determine whether all deferrals under the Plan must be subject to a single
election as to the time or times of settlement, or whether settlement elections
may relate to deferrals relating to a specified Plan Year. If the Administrator
permits elections to relate to a specified Plan Year, such election shall apply
to the amounts originally credited in respect of such Plan Year and to any
additional amounts credited as dividend equivalents or interest in respect of
such originally credited amounts and previously credited additional amounts.




 
(ii)
Modifying Elections. A Participant may modify a prior election as to the time at
which a Participant's Account (or portion thereof) will be settled and/or the
form of settlement (i.e., lump sum or installments, or the number of
installments) at any time by filing a new election with the Administrator,
subject to, and in accordance with paragraphs (A) and (B), below. The foregoing
notwithstanding, elections under this Section 9(c) shall not be permitted, if
permitting such an election would result in constructive receipt by the
Participant of compensation in respect of the Participant's Account prior to the
actual settlement of such Account or would violate Section 409A of the Code.




 
(A)
Second Elections. To the extent permitted under Section 409A of the Code and the
regulations issued thereunder, a Participant may change the form of settlement
(i.e., lump sum or installments, or the number of installments) and/or the
settlement date selected under a deferral election, provided (a) the new
election must be must be filed with the Administrator at least 12 full months
before settlement would occur under the election in place prior to the change,
(b) the new election is not effective for a period of 12 months from the date
made, and (c) the settlement date under the modified election defers settlement
for at least 5 years from the date settlement would otherwise have occur.




 
(B)
Special 2006 and 2007 Elections. Notwithstanding anything in Section 6, Section
8 or this Section 9 to the contrary, to the extent permitted under Section 409A
of the Code and the regulations issued thereunder, a Participant may make a new
election on or before December 31, 2007 as to the settlement date and/or form
(i.e., lump sum or installments, or the number of installments) of deferred
RSUs, deferred cash and/or Deferred Shares credited to the Participant's
Account. However a Participant shall not be permitted in 2006 to change an
election in a manner that will defer settlement of amounts that the Participant
otherwise would have received in 2006 or cause payments to be made in 2006
pursuant to the 2006 election; and a Participant shall not be permitted in 2007
to change an election in a manner that will defer settlement of amounts that the
Participant otherwise would have received in 2007 or cause payments to be made
in 2007 pursuant to the 2007 election.



(d) Statements. The Administrator will furnish statements to each Participant
reflecting the amounts credited to a Partici-pant's Account, transactions
therein, and other related information no less frequently than once each
calendar year. Statements may be combined with other information, including
information with respect to other compensation plans, being provided to the
Participant.


(e) Fractional Shares. The amount of Share Units credited to an Account shall
include fractional Shares calculated to at least three decimal places.


10. Settlement of Accounts. The Company will settle a Participant's Account by
making one or more distributions to the Participant (or his or her Beneficiary,
following Participant's death) at the time or times, in a lump sum or
installments, as specified in the Participant's election(s) filed in accordance
with Sections 6(e) and 9(c); provided, however, that an Account will be settled
at times earlier than those specified in such election in accordance with
Sections 10(b), or 10(c); and provided further, that RSUs as to which no valid
election to defer has been filed will be settled at the date specified in
connection with the award under Section 6.


(a) Form of Distribution. Distributions in settlement of a Participant's Account
shall be made only in cash with respect to deferred cash and in Shares with
respect to Share Units.


(b) Death or Disability. If a Participant ceases to serve as a director due to
death or Disability or dies prior to distribution of all amounts from his or her
Account, the Company shall make a single lump-sum distribution to the
Participant or his or her Beneficiary. Any such distribution shall be made as
soon as practicable following notification to the Company of the Participant's
death or Disability.


(c) Financial Emergency and Other Payments. Other provisions of the Plan
notwithstanding, if, upon the written application of a Participant, the Board
determines that the Participant has suffered an unforeseeable financial
emergency, the Board may direct the payment to the Participant all or a portion
of the balance of the Participant's Account and the time and manner of such
payment. For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency. It is intended that the Committee's determination as to
whether a Participant has suffered an "unforeseeable financial emergency" and
the amount of any distribution related to such emergency shall be made
consistent with the requirements under Code section 409A.
 
(d) Distribution Upon a Change in Control. Upon a Change in Control that is a
"change in control event" as determined under the regulations under Code Section
409A, the Company shall make a single lump-sum distribution to the Participant
in settlement of his or her Account as promptly as practicable following the
Change in Control.


11. Limitations on Deferrals and Related Participant Rights. The rights of a
Participant with respect to deferrals under Sections 6, 8, 9, and 10, including
any right to modify an election as to the time of settlement under Section 9(c)
shall be limited or suspended at any time if and to the extent required by law
or if the existence of such right would cause a Participant to be deemed to be
in constructive receipt of amounts credited to his or her Account or otherwise
cause the Participant's deferral of taxation with respect to compensation
deferred hereunder to be ineffective. The Plan is intended to comply with the
applicable requirements of Code Section 409A and its corresponding regulations
and related guidance, and shall be maintained and administrated in accordance
with Code Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by Code Section 409A.


12. Definitions Relating to Change in Control. For purposes of this Plan, the
following definitions shall apply:


(a) "Beneficial Owner," "Beneficially Owns," and "Beneficial Ownership" shall
have the meanings ascribed to such terms for purposes of Section 13(d) of the
Exchange Act and the rules thereunder, except that, for purposes of this Section
12, "Beneficial Ownership" (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.


(b) "Change in Control" means and shall be deemed to have occurred if, after the
Effective Date,



 
(i)
 
any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or




 
(ii)
 
those individuals who as of the Effective Date constitute the Board or who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the Effective
Date or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the members of the Board; or



(iii) there is consummated a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
"Transaction"), other than a Transaction which would result in the holders of
Voting Securities having at least 80 percent of the total voting power
represented by the Voting Securities outstanding immediately prior thereto
continuing to hold Voting Securities or voting securities of the surviving
entity having at least 60 percent of the total voting power represented by the
Voting Securities or the voting securities of such surviving entity outstanding
immediately after such Transaction and in or as a result of which the voting
rights of each Voting Security relative to the voting rights of all other Voting
Securities are not altered; or


(iv) there is implemented or consummated a plan of complete liquidation of the
Company or a sale or disposition by the Company of all or substantially all of
the Company's assets other than any such transaction which would result in
Related Parties owning or acquiring more than 50 percent of the assets owned by
the Company immediately prior to the transaction.


(c) "Person" shall have the meaning ascribed for purposes of Section 13(d) of
the Exchange Act and the rules thereunder.


(d) "Related Party" means (i) a majority-owned subsidiary of the Company; or
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (iii) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportion as their ownership of Voting Securities; or
(iv) if, prior to any acquisition of a Voting Security which would result in any
Person Beneficially Owning more than ten percent of any outstanding class of
Voting Security and which would be required to be reported on a Schedule 13D or
an amendment thereto, the Board approved the initial transaction giving rise to
an increase in Beneficial Ownership in excess of ten percent and any subsequent
transaction giving rise to any further increase in Beneficial Ownership;
provided, however, that such Person has not, prior to obtaining Board approval
of any such transaction, publicly announced an intention to take actions which,
if consummated or successful (at a time such Person has not been deemed a
"Related Party"), would constitute a Change in Control.


(e) "Voting Securities" means any securities of the Company which carry the
right to vote generally in the election of directors.


13. General Provisions.


(a) Limits on Transferability. Restricted Stock prior to the lapse of
restrictions, Options, RSUs, Deferred Shares, deferred cash, and all other
rights under the Plan will not be transferable by a Participant except by will
or the laws of descent and distribution, or to a Beneficiary in the event of a
Participant's death, and will not otherwise be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or his or her Beneficiary. Any attempt
to alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void. The foregoing notwithstanding, the
Administrator may permit a Participant to transfer Options and related rights to
one or more trusts, partnerships, or family members during the lifetime of the
Participant solely for estate planning purposes, but only if and to the extent
then consistent with the registration of any offer and sale of Shares related
thereto on Form S-8, Form S-3, or such other registration form of the Securities
and Exchange Commission as may then be permitted to be filed with respect to the
Plan. The Company may rely upon the beneficiary designation last filed in
accordance with this Section 13(a).


(b) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution in the form of cash or other property, recapitalization,
forward or reverse split, Share dividend, reorganization, merger, consolidation,
spin-off, combination, repurchase, share exchange, liquidation, dissolution or
other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of a Participant's rights under the Plan, then the Board
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of Shares reserved and available for delivery under the Plan and
to be subject to Restricted Stock, Options, SARs, RSUs and Deferred Shares
thereafter granted or credited, (ii) the limits upon the number of Shares that
may be subject to Restricted Stock, RSUs, Options and SARs automatically granted
under Sections 6 and 7 and any specification of the number automatically
granted, (iii) the number and kind of Shares outstanding as Restricted Stock,
(iv) the number and kind of Shares deliverable upon exercise of outstanding
Options and SARs, and the exercise price per Share thereof (provided that no
fractional Shares will be delivered upon exercise of any Option or SAR), and (v)
the number and kind of Shares then credited as RSUs and Deferred Shares (taking
into account any Share Units credited as dividend equivalents under Section
9(a)) and by reference to which RSUs and Deferred Shares are valued under the
Plan.


(c) Receipt and Release. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the compensation deferred and
relating to the Account to which the payments relate against the Company, the
Board, or the Administrator, and the Administrator may require such Participant
or Beneficiary, as a condition to such payments, to execute a receipt and
release to such effect. In the case of any payment under the Plan of less than
all amounts then credited to an Account in the form of RSUs or Deferred Shares,
the amounts paid shall be deemed to relate to the RSUs or Deferred Shares
credited to the Account at the earliest time.


(d) Compliance. The Company shall have no obligation to settle any Account of a
Participant (in any form) until all legal and contractual obligations of the
Company relating to establishment of the Plan and such settlement shall have
been complied with in full. In addition, the Company shall impose such
restrictions on Shares delivered to a Participant hereunder and any other
interest constituting a security as it may deem advisable in order to comply
with the Securities Act of 1933, as amended, the requirements of the Nasdaq
National Market or any other stock exchange or automated quotation system upon
which the Shares are then listed or quoted, any state securities laws applicable
to such a transfer, any provision of the Company's Articles of Incorporation or
By-Laws, or any other law, regulation, or binding contract to which the Company
is a party.


(e) Changes to the Plan and Awards. The Board may amend, suspend or discontinue
the Plan, the authority to grant awards under the Plan, or any outstanding award
(and any agreement relating thereto) without the consent of any other party,
including shareholders or Participants; provided, however, that any amendment
shall be subject to shareholder approval if and to the extent then required
under applicable rules of the Nasdaq National Market or any other stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted; and provided further, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under any award theretofore granted. The foregoing notwithstanding, the Board,
in its sole discretion, may terminate the Plan (in whole or in part). If the
Board terminates the Plan, amounts credited the Participant's Account shall be
paid in accordance with the terms of the Plan. In the event of a Change in
Control that constitutes a “change in control” event within the meaning of Code
Section 409A, the Plan shall terminate as of the date of the Change in Control
and the amounts credited to the Participant's Account shall be distributed as
soon as practicable thereafter consistent with Code Section 409A.


Without the prior approval of shareholders, the Committee will not amend or
replace previously granted Options in a transaction that constitutes a
"repricing." For this purpose, a "repricing" means: (1) amending the terms of an
Option after it is granted to lower its exercise price; (2) any other action
that is treated as a repricing under generally accepted accounting principles;
and (3) canceling an Option at a time when its strike price is equal to or
greater than the fair market value of the underlying Stock, in exchange for
another Option, Restricted Stock, or other equity, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction. A cancellation and exchange described in clause
(3) of the preceding sentence will be considered a repricing regardless of
whether the Option, Restricted Stock or other equity is delivered simultaneously
with the cancellation, regardless of whether it is treated as a repricing under
generally accepted accounting principles, and regardless of whether it is
voluntary on the part of the Option holder.


(f) Unfunded Status of Plan; Creation of Trusts. The Plan is intended to
constitute an "unfunded" Plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder
(except insofar as Shares are issued in connection with Restricted Stock). With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Board may authorize the creation of trusts or make other arrangements to
meet the Company's obligations under the Plan, which trusts or other
arrangements shall be consistent with the "unfunded" status of the Plan unless
the Board otherwise determines with the consent of each affected Participant.
The establishment and maintenance of, or allocations and credits to, the Account
of any Participant shall not vest in any Participant any right, title or
interest in and to any Plan assets or benefits except at the time or times and
upon the terms and conditions and to the extent expressly set forth in the Plan
and in accordance with the terms of any trust.


(g) Other Participant Rights. No Participant shall have any of the rights or
privileges of a shareholder of the Company under the Plan, including as a result
of the grant of an Option or SAR, or crediting of RSUs, Deferred Shares or other
amounts to an Account, or the creation of any Trust and deposit of Shares
therein, except at such time as such Option or SAR may have been duly exercised
or Shares may be actually delivered in settlement of an Account (in whole or in
part); provided, however, that a Participant granted Restricted Stock shall have
rights of a shareholder except to the extent that those rights are limited by
the terms of the Plan and the agreement relating to the Restricted Stock. No
provision of the Plan, document relating to the Plan, or transaction hereunder
shall confer upon any Participant any right to continue to serve as a director
of the Company or in any other capacity with the Company or a subsidiary or to
be nominated for reelection as a director, or interfere in any way with the
right of the Company to increase or decrease the amount of any compensation
payable to such Participant. Subject to the limitations set forth in Section
13(a), the Plan shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns.


(h) Continued Service as an Employee. If a Participant ceases to serve as a
director and, immediately thereafter, is employed by the Company or any
subsidiary, then such Participant will not be deemed to have ceased to serve as
a director at that time, and his or her continued employment by the Company or
any subsidiary will be deemed to be continued service as a director; provided,
however, that, for purposes of Section 5, such former director will not be
deemed to be a non-employee director eligible for further grants of awards.


(i) Special Rule for Key Employees. If, at the time a Participant ceases to
serve as a director, the Participant is a Key Employee as defined in Section
416(i) of the Code, without regard to paragraph 5 thereof, amounts to be
distributed from the Participant's Account due to the cessation of service, if
required by Code Section 409A and the regulations thereunder, may not be
distributed to the Participant earlier than six months following the date of the
Participant's s separation from service. If distributions are delayed pursuant
to Code section 409A, the accumulated amounts withheld on account of Code
section 409A shall be paid on the first business day after the end of the
six-month period.


(j) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations under the Plan, and any agreement under the Plan shall be
determined in accordance with the Pennsylvania Business Corporation Law, to the
extent applicable, other laws (including those governing contracts) of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of laws, and applicable federal law.


(k) Limitation. A Participant and his or her Beneficiary shall assume all risk
in connection with any decrease in value of Restricted Stock, Options, RSUs or
Deferred Shares, and neither the Company, the Board nor the Administrator shall
be liable or responsible therefor.


(l) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.


(m) Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitation on the power of the Board to adopt such
other compensatory arrange-ments for directors as it may deem desirable.


(n) Effective Date and Plan Termination. The Plan, as amended and restated
herein, shall be effective as of the Effective Date. Unless earlier terminated
by action of the Board, the Plan will remain in effect until such time as no
Shares remain available for delivery under the Plan and the Company has no
further rights or obligations under the Plan with respect to outstanding awards
or Accounts under the Plan.
































Approved by the Board of Directors January 25, 2007











